Citation Nr: 1805050	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder (claimed as abnormal kidney function).

2.  Entitlement to an initial rating in excess of 10 percent prior to March 30, 2017, and in excess of 50 percent thereafter for dysthymic disorder.

3.  Entitlement to an initial rating in excess of 10 percent prior to March 30, 2017, and in excess of 20 percent thereafter for lumbar spondylosis.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to March 31, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at Washington, D.C. in April 2016.  A transcript of the proceeding is of record.  

In September 2016, the Board denied the claim for an increased initial rating in excess of 10 percent for tension headaches.  The Veteran appealed the Board's denial of an increased rating for tension headaches to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the September 2016 Board denial and remanded the claim to the Board for action consistent with the terms of the Joint Motion.  

The remaining issues were remanded in the September 2016 Board decision.  An August 2017 rating decision increased the ratings for dysthymic disorder to 50 percent and for lumbar spondylosis to 20 percent, effective March 30, 2017.  A separate 20 percent rating was assigned for radiculopathy (sciatic) of the left lower extremity.  An August 2017 supplement SOC confirmed the increased ratings and continued the denial of entitlement to service connection for a kidney disorder.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDINGS OF FACT

1.  Abnormal laboratory test findings alone do not qualify as a disability for VA compensation purposes; the Veteran does not have a diagnosed kidney disorder.

2.  For the period prior to March 30, 2017, the Veteran's dysthymic disorder manifested through depressed mood, suspiciousness, flattened affect, and mild memory loss resulting in occupational and social impairment.

3.  For the period beginning March 30, 2017, the Veteran's dysthymic disorder manifested through suicidal ideation without risk of harm, depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

4.  For the period prior to March 30, 2017, the Veteran's lumbar spine disability manifested by forward flexion of the thoracolumbar spine to 90 with painful motion upon examination.

5. For the period beginning March 30, 2017, the Veteran's lumbar spine disability manifested by forward flexion of the thoracolumbar spine to 60 degrees with painful motion upon examination.

6.  The service-connected traumatic tension headaches are symptomatic of brain trauma and manifested by subjective complaints; there is no evidence of diagnosed multi-infarct dementia or characteristic prostrating attacks occurring an average of once a month.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria are met for a 30 percent rating prior to March 30, 2017, and a 70 percent rating from March 30, 2017 onward, but no higher, for dysthymic disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9433 (2017).

3. The criteria for an initial rating in excess of 10 percent prior to March 30, 2017, and in excess of 20 percent thereafter for lumbar spondylosis have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for a rating higher than 10 percent for traumatic tension headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§4.3, 4.7, 4.124a, Diagnostic Codes 8045 and 8100 (effective prior to and from October 23, 2008), and Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via an April 2008 letter sent prior to the August 2008 rating decision on appeal.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claim consists of the service treatment records (STRs), post-service clinical treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The Board also finds there has been substantial compliance with the September 2016 remand directives in regard to the claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

I.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

A.  Kidney disorder

The Veteran contends service connection is warranted for a kidney disorder, claimed as abnormal kidney function.  For the reasons herein, the Board finds that service connection cannot be granted. 

STRs include a March 1994 an abdominal ultrasound which revealed the Veteran's liver, pancreas, gallbladder, spleen, and both kidneys were normal.  In May 2006 a clinical record noted a history of "renal function Nonspecific Abnormal Findings."  

The Veteran was afforded an official general medical examination in May 2008.  As to the claimed kidney disorder, the Veteran reported an elevation of his blood work in May 2006.  During the day he urinated 5 times, at intervals of 3 hours, and during the night he urinated 1 times, at an interval of 5 hours.  He did not have problems starting urination or any urinary incontinence.  Regarding the urinary system problem, he did not have any symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, or frequent infections.  He did not require any procedures for his genitourinary problem.  There was no hospitalization during the last 12 months and he was not on regular dialysis.  It was reported that he did not experience any functional impairment from this condition.  The relevant diagnosis was that there was no diagnosis of a kidney condition because there is no pathology to render a diagnosis.  

February 2014 and March 2015 laboratory reports indicated that the Veteran had "[e]levated kidney function test."  

A May 2016 letter from Dr. H. stated that he had treated the Veteran since 2011.  Blood and urine tests had indicated some impairment of the Veteran's kidney function.  The latter series of tests, conducted in May 2016, continued to indicate some impairment of kidney function.  The physician was to refer the Veteran to a nephrologist for further diagnosis.  Dr. Hwang also stated that earlier that month the Veteran had provided copies of pertinent military medical records from 2005 onwards, during his time on active duty.  The Veteran had asked Dr. H. to confirm that his current diagnosis relative to his kidney issues represented a continuation of his condition while on active duty.  It was the professional opinion of Dr. H. that the Veteran's "current []kidney condition is directly related to the issues he was treated for while on active duty." 
 
Following a remand, the Veteran underwent further VA examination in August 2017.  The VA contract examiner noted that the date of onset of abnormal kidney function symptoms was May 2006.  A routine physical and blood lab work indicated abnormal kidney function.  No medications or renal dysfunction were indicated.  Laboratory studies for BUN, creatine, and EGFR were all normal.  The diagnostic test UA was normal.  For the claimed condition of Abnormal Kidney Function, the examiner stated there is no diagnosis because there is no pathology upon which to render a diagnosis.

After thorough consideration of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a kidney disorder.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   The Board acknowledges the May 2006 clinical note referencing a history of "renal function Nonspecific Abnormal Findings," the "[e]levated kidney function test" findings from 2014 and 2015, and the May 2016 letter from Dr. H. recognizing some impairment of kidney function.  However, a specific diagnosis related to a kidney disorder has not been made by the Veteran's treatment providers or upon VA examination.  Indeed, the May 2008 examination report concluded that there was no diagnosis of a kidney condition because there is no pathology to render a diagnosis.  The August 2017 examiner reached a similar conclusion; he was unable to provide a diagnosis in the absence of pathology.  

While Dr. H. provided an opinion that the Veteran's kidney impairment was related to his service, the Board affords more probative value to the findings of the two VA examinations of record.  Dr. H.'s records indicate that a diagnosis was not made, yet he still provided a nexus opinion.  Absent a diagnosis, such an opinion is immaterial.  See Boyer, 210 F.3d 1351; Brammer, 3 Vet. App. 223.  The probative medical evidence of record weighs against a finding of a diagnosed kidney condition.  

The Board notes the Veteran's report of a history of abnormal kidney functioning.  He is competent to report his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau, 492 F.3d 1372.  However, competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  While it is within the Veteran's realm of personal knowledge whether he experienced pain, he has not shown that he possesses the expertise necessary to opine on the complex matter of diagnosing a medical condition such as a kidney disorder.  See id.  Furthermore, despite his description of his symptoms, the VA examiners declined to provide a diagnosis.  

Consequently, the objective findings do not indicate a diagnosis related to a kidney disorder.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based upon the evidence of record, the Board concludes that entitlement to service connection for a kidney disorder cannot be granted.  The competent, probative evidence does not show that the Veteran has a current diagnosis of a kidney disorder.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for a kidney disorder may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales, 218 F.3d at 1380-81.  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

A.  General rating principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

A disability not listed in the Schedule for Rating Disabilities may be rated analogously under a closely related disability in which the functions affected, anatomical localization (if applicable), and symptomatology are closely analogous (but organic disabilities will not be analogously rated to conditions of functional origin).  38 C.F.R. § 4.20.  This is done by use of a "built-up" Diagnostic Code in which the first two digits are from that part of the rating schedule most closely identifying the part or bodily system involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").


	(CONTINUED ON NEXT PAGE)
B.  Dysthymic disorder

The Veteran's psychiatric condition is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9433.  This diagnostic code calls for application of the General Rating Formula for Mental Disorders.

Under the General Rating Formula For Mental Disorders, to include persistent depressive disorder (dysthymia), a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupations tasks due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's PTSD claim was certified to the Board after August 4, 2014, DSM-5 applies and GAF scores are no longer used in evaluation of a psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score is still useful in evaluation of psychiatric disabilities.

The Veteran contends that an initial rating in excess of 10 percent prior to March 30, 2017, and in excess of 50 percent thereafter, is warranted for his service-connected dysthymic disorder.  The Board finds that a 30 percent rating, but no higher, is warranted prior to March 30, 2017; a 70 percent rating, but no higher, is warranted from March 30, 2017 onward.

Upon VA psychiatric examination in April 2008, it was reported that since service the Veteran had a higher paying civilian job, but his wife was still unhappy with his salary.  He had been working as a defense contractor for 6 months.  He complained of sleeping difficulty.  His social functioning has been restricted in that he had no friends and did not go out to dinner or movies.  On mental status examination, he had some obsessional rituals but they did not interfere with his daily life.  His memory appeared to be normal.  He could do seven digits forward without any problems and serial sevens without difficulty.  His GAF score was 65.  He had no difficulty in performing activities of daily living.  He was able to establish and maintain effective work and social relationships.  His psychiatric symptoms were mild or transient but could interfere with social and occupational functioning.  He had no difficulty understanding simple or complex commands and currently he was no immediate threat to himself or others.  

At the Board hearing in April 2016, the Veteran testified that he had difficulty relating to co-workers and clients for several years.  This caused him to be frustrated.  Also, he sometimes would have language problems, and would "forget proper verbiage."  Page 7.  In the last year or two, he had had difficulty remembering names and correct words to use.  This caused him to be depressed.  He would awaken in the middle of the night and have difficulty returning to sleep.  Page 8.  

The Veteran underwent further VA psychiatric examination in March 2017.  The examiner noted a diagnosis of persistent depressive disorder (dysthymia) with occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He reported a good home life, although his wife was concerned about his depression and loss of purpose in live.  He indicated that he was employed until September 2016, when due to a security investigation, he lost security clearance because of an incident approximately 30 years prior.  He is currently pursing legal action to fight the loss of clearance that is affecting his ability to maintain his government work.  In the meantime, he is looking for employment.  Since the previous VA examination in 2008, he reported no mental health treatment.  He described his mood as neutral most of the time.  He indicated passive suicidal intent several months prior and denied current suicidal intent.  No history of hallucinations was indicated.  He reported disrupted sleep due to a racing mind, worries, and depression.  The Veteran opined that the root cause for his depression was being passed over for a promotion in the military, with the most recent contributing factor being the loss of his security clearance.   Symptoms recorded by the examiner included depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the dysthymic disorder was active and recommended follow-up treatment, while also noting that the Veteran did not indicate that he is unable to work due to the condition. 

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence supports an evaluation of 30 percent prior to March 30, 2017, and of 70 percent thereafter for dysthymic disorder under 38 C.F.R. § 4.130.

The Board acknowledges that the Veteran's dysthymic disorder symptoms doubtlessly have an impact on his occupational and social functioning; it is because of these symptoms that he has been awarded a disability rating.  The Board cannot find, however, that his symptoms resulted in a greater level of impairment during the relevant periods than contemplated by the respective 30 and 70 percent ratings.  

For the period prior to March 30, 2017, the weight of the evidence shows that he did not experience anxiety, panic attacks (weekly or less often), or chronic sleep impairment.  While he complained of trouble sleeping, the April 2008 examiner noted that he was treated briefly with Ambien for sleep problems on one occasion.  The symptoms he experienced were mild and transient.  He reported that he was not entirely satisfied with his job but had no problem with the other people around him.  The examiner found that he was able to establish and maintain effective work and social relationships.  

A higher rating is not warranted during this period because the pathology due to dysthymic disorder did not more nearly approximate the occupational and social impairment with reduced reliability and productivity represented by the criteria for a 50 percent rating.  There is no evidence of panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or other symptoms to warrant a higher rating.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated in the 30 percent disability criteria.  

For the period beginning March 30, 2017, the weight of the evidence shows that he does not experience gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the Veteran reported experiencing passive suicidal ideation several months prior to the May 2017 examination, the examiner found no evidence of psychosis or thought disorder.  The Veteran denied current suicidal ideation and the examiner stated that he did not pose any threat of danger or injury to self or others.  The Veteran was motivated to obtain future work and legally fight the loss of his security clearance.

A higher rating is not warranted during this period because the pathology due to dysthymic disorder does not more nearly approximate the total social and occupational impairment represented by the criteria for a 100 percent rating.  VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70 percent evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100 percent evaluation.  Bankhead v. Shulkin, No. 15-2404, slip op. at 12 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  Thus, while the Veteran reported past thoughts of suicide, the examiner found no threat of injury to self or others.  Indeed, the May 2017 examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, after review of the medical and lay evidence of record, the Board has resolved reasonable doubt in favor of the Veteran to find that his symptoms cause occupational and social impairment with reduced reliability and productivity in support of a 70 percent evaluation for the period beginning March 30, 2017.

In summary, the Board finds that the Veteran's symptomatology, as reflected in the relevant medical and lay evidence of record, warrants a 30 percent rating prior to March 30, 2017, and a 70 percent rating thereafter.  The effects of the dysthymic disorder symptoms are not described to be of a type, frequency, and severity in accord with the impairment contemplated by the criteria for a schedular rating higher than 30 percent disabling or 70 percent disabling during the respective periods.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of a rating in excess of 30 percent or 70 percent during the respective periods, that doctrine is not for application.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.

C.  Lumbar spondylosis

The Veteran's lumbar spine condition is evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This diagnostic code directs that the disability be rated under the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula assigns a 10 percent evaluation for forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is warranted when there is forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Pain must affect some aspect of the normal working movements of the body such as 'excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  As will be further explained below, the Board has considered the Veteran's complaints, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in assigning the rating herein.

Turning to the evidence of record, the Veteran was afforded a general medical examination in May 2008, at which time he complained of low back pain which traveled to down his legs, and which he rated as 2 on a scale of 10.  It was stated that he did not experience any functional impairment from this condition.   On physical examination his posture and gait were within normal limits, and he did not require any assistive device for ambulation.  On examination of the Veteran's thoracolumbar spine there was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was negative straight leg raising test on the right.  There was positive straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  Flexion was to 90 degrees without pain.  Extension was to 30 degrees, with pain at that level.  Right and left lateral flexion were to 30 degrees without pain.  Left rotation was to 30 degrees and painless but right rotation was also to 30 degrees but with pain at that level.   The joint function of the spine was additionally limited by the following after repetitive use: pain and pain had the major functional impact.  It was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  The above additionally limit the joint function by 10 degrees.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  Coordination was within normal limits.  Neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory function was within normal limits.  The right lower extremity reflexes reveal knee jerk of 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  X-rays of the Veteran's cervical, thoracic, and lumbar spinal segments were within normal limits.  The relevant diagnosis was a lumbar strain, with historical subjective factors, and objective factors as described on examination.  

Subsequently, the Veteran submitted a report of a July 2012 spinal X-ray which revealed 11 rib pairs and a transitional lumbosacral anatomy with 5 lumbar-appearing vertebral bodies and partial lumbarization of S1 which was greater on the right side than the left side.  There was mild IVDS space loss at L4-5 and L5-S1 levels.  There was mild to moderate facet arthopathy at the lower lumbar spine.  

At the April 2016 hearing before the Board, it was asserted that he now had radicular pain down his left leg.  Page 16.  He could no longer mow his lawn and had hired a service to do this.  To pick something up from the floor he had to basically squat down on his hands and knees.  Page 17.  His current work duties required extended sitting and, so, at least once every hour he had to get up to relieve back pain.  He could only stand for 30 to 45 minutes at a time before having to sit down.  Page 18.  He had difficulty traversing stairs.  Page 20.  Walking for extended periods of time tended to aggravate his left-sided sciatica.  Page 22.  

The Veteran underwent further VA examination in April 2017.  The examiner stated that the lumbar spondylosis with left leg radiculopathy had progressed to include a diagnosis of IVDS.  The Veteran reported that the condition fluctuates over time; he can go several days without it bothering him too much, followed by a day with fairly intense pain.  Flare-ups were reported and described as resulting in a sudden increase in pain, sometimes so intense that he has to halt activity to rest or lie down.  Upon examination, forward flexion was measured to 60 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  Pain was noted with weight bearing; the pain upon examination was noted to cause functional loss.  The examiner reported objective evidence of pain upon passive range of motion testing and non-weight bearing testing of the back.  Measurements after repetitive use revealed no additional limitations.  The examiner noted that the examination was conducted during a flare-up; thus, measurements describing the functional loss due to pain were identical to the initial range of motion measurements.  No localized tenderness, guarding, or muscle spasms were indicated, nor was there ankylosis.  Normal muscle strength and reflexes were recorded.  Moderate radiculopathy of the left lower side was indicated.  No other neurologic abnormalities were found.  The examiner indicated a diagnosis of IVDS and found no episodes of acute signs and symptoms that required prescribed bed rest and treatment by a physician in the last twelve months.  No use of assistive devices was reported by the Veteran.

After thorough review of the evidence of record and consideration of both lay and medical evidence, the Board finds no grounds for assignment of a rating in excess of 10 percent prior to March 30, 2017, or in excess of 20 percent thereafter.  

In order to receive an evaluation in excess of 10 percent, forward flexion must be demonstrated to 60 degrees or less.  In order to receive an evaluation in excess of 20 percent, there must be forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis (for a 40 percent rating) or unfavorable ankylosis (for a 50 percent rating).

As documented in the May 2008 examination, the Veteran's flexion was to 90 degrees without pain.  Extension was to 30 degrees, with pain at that level.  Right and left lateral flexion were to 30 degrees without pain.  Left rotation was to 30 degrees and painless but right rotation was also to 30 degrees but with pain at that level.  The examiner indicated that the pain additionally limited the joint function by 10 degrees.  Thus, accounting for the additional degrees of painful motion, the criteria for a higher 20 percent rating were not met until the April 2017 examination.  This most recent examination was conducted during a flare-up and found forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  Pain was noted with weight bearing; the pain upon examination was noted to cause functional loss.  The examiner reported objective evidence of pain upon passive range of motion testing and non-weight bearing testing of the back.  

The Board acknowledges the Veteran's competent lay reports of his symptoms, to include pain, trouble with prolonged sitting and transient flare-ups resulting in reduced functionality of his lumbar spine.  With consideration given to the lay evidence, objective measurements, and indications of painful motion, the Board finds that the currently assigned 10 and 20 percent ratings, but no higher, are appropriate for the respective periods under Diagnostic Code 5242 and 38 C.F.R. § 4.59 based on limitation of motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. 202.  The Veteran's lumbar spine pain and resulting functional difficulties are compensated by the ratings assigned for arthritis with painful motion.  Functional impairment associated with painful motion includes limited walking, standing, squatting, kneeling and sitting; difficulty with stairs; stiffness; and lack of endurance. 

While acknowledging that the Veteran's pain may at times result in functional loss beyond that objectively demonstrated by the medical evidence, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to evaluation in excess of 10 percent prior to March 30, 2017, or in excess of 20 percent thereafter.  Given the objective findings of limitation of flexion to, at worst, 90 degrees prior to March 30, 2017, the preponderance of the evidence is against a finding that the Veteran's lumbar spine condition results in disability comparable to limitation of flexion to 60 degrees (the criterion for a 20 percent evaluation under Diagnostic Code 5242), even considering pain and other functional limitations.  Likewise, given the objective findings of limitation of flexion to, at worst, 60 degrees after March 30, 2017, the preponderance of the evidence is against a finding that the Veteran's lumbar spine condition results in disability comparable to limitation of flexion to 30 degrees (the criterion for a 40 percent evaluation under Diagnostic Code 5242), even considering pain and other functional limitations.  The Board notes that this finding is based upon the April 2017 examination conducted during a flare-up.  Thus, while not disputing the effects of the lumbar spine disability as described by the Veteran, the Board finds that the preponderance of the evidence reflects a severity compensated by the 10 and 20 percent evaluations for limitation of motion during the respective periods.

The Board notes that the Veteran is separately rated for left lower radiculopathy, evaluated as 20 percent disabling.  Review of the record does not indicate any other associated neurologic impairment that would warrant a separate rating.

Finally, while the Veteran does have IVDS, the evidence reflects that he has not been found to have had any incapacitating episodes.  Therefore, a higher rating under the criteria for IVDS is not warranted.  Indeed, the Board finds that, entitlement to a rating in excess of the currently assigned evaluations is not warranted under any other potentially applicable rating criteria during the period on appeal.

Accordingly, after thorough review of the record, the Board finds that a rating in excess of 10 percent prior to March 30, 2017, and in excess of 20 percent thereafter for the lumbar spine disability is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of higher ratings during the respective periods, that doctrine is not for application.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.

D.  Traumatic tension headaches

The service-connected traumatic tension headaches have been assigned an initial 10 percent disability rating under Diagnostic Codes 8100 and 8045.  

In this regard, 38 C.F.R. § 4.123, Diagnostic Code 8045 provides that residuals of traumatic brain injury (TBI)are rated on the basis of three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI); emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  However, any residual with a distinct diagnosis will be separately evaluated under another Diagnostic Code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 migraine headaches warrant a 10percent rating when there are characteristic prostrating attacks averaging one in 2 months over the last several months; with less frequent attacks a noncompensable rating is assigned.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAN WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

Also, the Board notes that the Veteran's headaches are diagnostically classified as tension, and not migraine headaches.  Thus, they have been rated analogously as migraine headaches.  Because the rating is analogous, strict application of the criteria in Diagnostic Code 8100 is not appropriate.  See 38 C.F.R. § 4.20; Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy); NEW OXFORD AMERICAN DICTIONARY 55 (3d ed. 2010) (defining "analogous" as "comparable in certain respects"); cf. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a veteran with post-traumatic stress disorder may qualify for a given schedular evaluation for a mental disorder under 38 C.F.R. § 4.130 by "demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" (emphasis added)).  Indeed, to assign an analogous evaluation, § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  

At the Board hearing it was requested that the Veteran's headaches be evaluated under Diagnostic Code 8100, rather than under 38 C.F.R. § 4.130, Diagnostic Code 9304, dementia due to head trauma.  In this regard, Diagnostic Code 9304 provides for rating dementia due to trauma under the General Rating Formula for Mental Disorders.  The Veteran is already assigned a separate 10 percent rating for his service-connected dysthymic disorder.  Thus, an additional rating under that formula would constitute pyramiding.  

At the hearing it was indicated that it was inappropriate to rate the Veteran's headaches under Diagnostic Code 9304 because it does not provide for a higher rating unless there is evidence of multi-infarct dementia.  However, the General Rating Formula for Mental Disorders does not contain any such provision.  Rather, that limitation is found in 38 C.F.R. § 4.124a, Diagnostic Code 8046 for rating cerebral arteriosclerosis which states that purely subjective complaint, e.g., headaches, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis will be rated 10 percent and not higher under Diagnostic Code 9305 (Vascular dementia) and this 10 percent rating is not to be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under Diagnostic Code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis. 

In this case, there is no evidence of a diagnosis of multi-infarct dementia.  Rather, as the Veteran's service representative suggested at the hearing, the evaluation is best made, and has been made, under Diagnostic Code 8100 for migraine headaches.  

For regulations in effect prior to October 23, 2008, under Diagnostic Code 8045 subjective complaints such as headaches, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304. The 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

When the rating criteria in effect prior to October 23, 2008 is applied to the medical evidence discussed above, a 10 percent rating, and no higher, is appropriate under Codes 8045 and 9304. The Veteran's service-connected headaches are clearly established as a residual of brain trauma in service.  A 10 percent rating is the maximum allowed under the cited codes in the absence of evidence of multi-infarct dementia associated with brain trauma.  There is no medical evidence of such dementia of record.  In sum, a rating higher than 10 percent for the service-connected muscle contraction headaches under the applicable criteria is not warranted.  

The rating criteria in 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches provides for a rating of 30 percent when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  The criteria were not amended in October 2008, as were Diagnostic Codes 8045 and 9304.  Neither the medical evidence nor the Veteran's testimony indicates that he experienced any headaches that were characteristically prostrating.  While in service, he reported pain from headaches rated at 5 out of 10.  Upon VA examination in May 2008, the Veteran reported that he was able to go to work while experiencing daily headaches.  The examiner noted no functional impact due to headaches.  Private treatment records from February 2012 contain a denial of any headaches; in August 2014, no headaches complaints were reported.  Significantly, at the hearing before the Board in April 2016, the Veteran testified to nearly continuous headaches, including throbbing pain at the time of the hearing.  He stated, "Usually, I'll take an over-the-counter medication for it or just... deal with it.  Sometimes I'll sit down and rest for a few minutes to see if it'll let up."  He indicated that the headaches occurred at work and home.  Thus, the evidence shows that the headaches may have slowed him down or at times impaired his ability to work, but did not result in extreme exhaustion or powerlessness.  As reflected by his testimony and the medical evidence of record, the Veteran is capable of conducting his activities of daily living with minimal functional impact.  The Board finds no evidence of characteristic prostrating attacks to warrant a higher rating under Code 8100. 

As noted, the applicable criteria of Code 8045 for evaluating traumatic brain injuries were amended during the pendency of the appeal. See 73 Fed. Reg. 54693 (Sept. 23, 2008). The amended criteria apply to all claims received by VA on and after October 23, 2008, although the Veteran was permitted to request that his residuals of a traumatic brain injury be rated under the revised criteria.  His initial claim for service connection, from which this appeal stems, was received in April 2008.  

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for TBIs were revised during the pendency of this appeal. See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  A lengthy discussion of the amended code is provided below. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  Physical (including neurological) dysfunction is evaluated based on, in part, motor and sensory dysfunction, including pain, impairment of the special senses, e.g., visual and hearing dysfunction, if any.  

Here, the only residual of the in-service head trauma is the Veteran's headaches, and a separate rating is assigned for service-connected psychiatric disability.  Together, these encompass all of the cognitive impairment, subjective symptoms, emotional and behavioral dysfunction as well as physical dysfunction which may stem from the in-service head injury, and there is no evidence to the contrary. 

After a review of the record and consideration given for the changes in the TBI protocol on October 23, 2008, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomatology meets the criteria for an evaluation in excess of 10 percent.  Under the new TBI protocol, the symptoms manifested by the Veteran's disability warrant no more than a 10 percent disability rating.  See 38 C.F.R. §4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Under revised version of Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and emotional and behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately. 

The evidence of record does not show that the Veteran's TBI symptomatology warrants more than a 10 percent disability rating under the new version of Diagnostic Code 8045, in effect since October 23, 2008, on the basis of a separate rating for headaches.  As noted, the Veteran already receives a separate 10 percent rating for his headaches, in addition to a separate 10 percent rating for service connection dysthymic disorder.  The Board concludes that the severity of the Veteran's traumatic tension headaches has been fully contemplated by the 10 percent rating since October 23, 2008 (as well as prior thereto, as discussed above).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

E.  Extraschedular consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability with regard to the dysthymic disorder, lumbar spine, and traumatic tension headaches are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Lastly, there is no implicit claim for a total disability rating based on individual unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was employed until September 2016, at which time he lost his security clearance due to an incident approximately 30 years prior.  He is pursuing legal action regarding the loss of his clearance and currently seeking employment which does not require a security clearance.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  


ORDER

Entitlement to service connection for a kidney disorder is denied.

Entitlement to an initial rating of 30 percent, but no higher, prior to March 30, 2017, and 70 percent, but no higher, thereafter for dysthymic disorder is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent prior to March 30, 2017, and in excess of 20 percent thereafter for lumbar spondylosis is denied.

Entitlement to an initial rating in excess of 10 percent for traumatic tension headaches is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


